Citation Nr: 1529245	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-05 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in September 2013 and July 2014, when it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Board regrets the additional delay, but finds it necessary for the proper adjudication of the claim before it.  

The Veteran underwent VA examinations in February 2015.  The diabetes examiner opined that the Veteran may be precluded from heavy manual labor, but otherwise his employment would not be affected by the diabetes symptomology, providing evidence against this claim.  

None of the other examiners opined as to the effects of the Veteran's service-connected disabilities, singly or jointly, on his ability to obtain and maintain employment. 

An October 2013 VA examiner noted that the Veteran was able to perform sedentary work, but unable to perform physical work, due to his multiple service-connected disabilities.  

The Veteran has reported that he did both physical labor and managerial work in his family's propane business, and then in an appliance/cabinets business (see October 2013 VA examination).  The Veteran indicated that he retired both due to his physical disabilities and "bad economy" in 2008, and that he no longer was able to perform either physical or sedentary work due to his service-connected disabilities.  He has related that he cannot stand or walk due to his leg issues, cannot lift, and that he tires very quickly even sitting due mainly to his heart disorder.  The Veteran has asserted that the symptoms and effects of his multiple service-connected disabilities, when combined, present a greater degree of impairment than the currently-assigned evaluations indicate, and that his overall disability picture made him unemployable.     

VA will grant a total rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the Veteran's background, including his or her employment and educational history. See 38 C.F.R. § 4.16(b) (2014).  

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).   Instead, the Board must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

The Veteran has several service-connected disabilities - coronary artery disease, which is service-connected at 30 percent; residuals of left femur fracture, service-connected at 20 percent; diabetes mellitus, type II, service-connected at 20 percent; bilateral hearing loss, service-connected at 10 percent; bilateral tinnitus, service-connected at 10 percent; back disability, service-connected at 10 percent; right knee disability, service-connected at 10 percent; posttraumatic stress syndrome, service-connected at 10 percent; and right thigh scar and erectile dysfunction, both service-connected at 0 percent.  

He has a combined rating of 80 percent, but none of his individual disabilities is rated at 40 percent or more.  He therefore does not meet the schedular requirements for TDIU.  

However, as discussed above, the Veteran's combined disabilities were found to preclude physical employment, and he has reported that they severely curtail, if not prevent, sedentary work.  The Board also notes the Veteran's limited education and work history.  As such, this case should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b). This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and "all other factors having a bearing on the issue."

2. When that consideration is complete, adjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected disabilities.  Undertake all development deemed necessary in order to properly consider this issue.

3. If the benefit sought on appeal remains denied, issue a SSOC and provide the appropriate opportunity to respond.  Then, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




